      Case 4:19-cv-01306 Document 1 Filed on 04/10/19 in TXSD Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

EVELINE SCHWARZ                                   §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §           CIVIL ACTION NO.____________
                                                  §                                  JURY
TARGET CORPORATION                                §
ARIZONA BEVERAGES USA LLC,                        §
BEVERAGE MARKETNG USA, INC,                       §
AND GRAPHIC PACKAGING                             §
INTERNATIONAL, LLC                                §
                                                  §
       Defendants.                                §

                                     NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant Target Corporation, (“Target”) hereby files this Notice of Removal pursuant to

28 U.S.C. §§ 1332, 1441, and 1446, removing the above-captioned case to the United States

District Court for the Southern District of Texas, Houston Division. The grounds for removal

are as follows:

                                           I. Introduction

       1.         Plaintiff Eveline Schwarz (“Plaintiff” or “Schwarz”), at the time this action was

commenced, was, and still is, a resident and a citizen of Texas.

       2.         Defendant Target, at the time this action was commenced, was, and still is, a

resident and citizen of Minnesota.

       3.         Defendant Arizona Beverages USA LLC (“Arizona”), at the time this action was

commenced, was, and still is, a citizen of New York per Plaintiff’s Original Petition. As of the




                                                  1
      Case 4:19-cv-01306 Document 1 Filed on 04/10/19 in TXSD Page 2 of 5



date of filing this Notice of Removal, Arizona has not been properly joined and served in the suit

and thus has not entered an appearance in this suit.

       4.         Defendant Beverage Marketing USA, Inc. (“BM”), at the time this action was

commenced, was, and still is, a citizen of New York. As of the date of filing this Notice of

Removal, BM has not entered an appearance in this suit.

       5.         Defendant Graphic Packaging International, LLC (“Graphic”), at the time this

action was commenced, was, and still is, a citizen of Delaware. Graphic has entered an

appearance in this suit and consents to the removal as evidenced by Graphic’s Consent to

Removal which is being filed concurrently with this Notice of Removal.

       6.         Plaintiff claims that on or about July 21, 2018, she was shopping in the Target

store located at 1100 Lake Woodlands Drive, The Woodlands, Montgomery County, Texas

77380, when the aluminum cans of Arizona Arnold Palmer Lite Half & Half Iced Tea Lemonade

fell out of their paperboard packaging and struck her right foot. Plaintiff’s Original Petition at p.

3.   Plaintiff contends that she suffered severe injuries to her right foot, namely Reflex

Sympathetic Dystrophy Syndrome, as a result of same. Id.

       7.         On or about February 6, 2019, Plaintiff commenced a lawsuit in the 284th Judicial

District Court of Montgomery County, Texas, Cause No. 19-02-01886, styled Eveline Schwarz v.

Target Corporation, et. al. Id. at p. 1. Defendant Target was served on or about March 11, 2019.

       8.         Plaintiff avers, inter alia, that Target was negligent in failing to properly unload

and handle the Arizona Tea. Id. at p. 4. Consequently, Plaintiff seeks to recover damages for

negligence. Id.




                                                   2
      Case 4:19-cv-01306 Document 1 Filed on 04/10/19 in TXSD Page 3 of 5



                                   II. Grounds for Removal

A.     Complete Diversity of Citizenship Exists Between the Parties and the Amount in

       Controversy Exceeds $75,000.00.

       9.      Plaintiff is a citizen and a resident of Texas. Defendant Target is a citizen and a

resident of Minnesota. Thus, the parties are completely diverse. See 28 U.S.C. § 1332(a).

       10.     Plaintiff is seeking damages in excess of $75,000.00. In particular, Plaintiff’s

petition seeks “monetary relief over $1,000,000”. See Plaintiff’s Original Petition at p. 10.

Therefore, the amount in controversy exceeds $75,000.00.

B.     Venue is Proper in This Division and in This District.

       11.     Plaintiff filed this action in Montgomery County, Texas. The Houston Division

of the Southern District of Texas encompasses Montgomery County, Texas. Thus, this district

and division embrace the place where the state court action is pending. See 28 U.S.C. §1441(a).

                         III. Procedural Requirements for Removal

       12.     This Notice of Removal is filed within thirty days of the date on which Defendant

received the summons and complaint. Thus, this Notice of Removal is timely. See 28 U.S.C. §

1446(b).

       13. Copies of all processes, pleadings, and orders have been filed separately with this

Court. See 28 U.S.C. § 1446(a).

       14.     Pursuant to Local Rule 81 of the Southern District of Texas, the following

documents are attached to this Notice of Removal: copy of all processes, attached hereto as

Exhibit “A”; all pleadings and orders signed by the Judge attached hereto as Exhibit “B”; an

Index of Matters Being Filed, attached hereto as Exhibit “C”; and a list of all Counsel of Record,




                                                3
       Case 4:19-cv-01306 Document 1 Filed on 04/10/19 in TXSD Page 4 of 5



including addresses, telephone numbers and parties represented is attached hereto as Exhibit

“D”.

       15.    A copy of this Notice of Removal will be filed with the Montgomery County

District Clerk’s office promptly and will be served on Plaintiff promptly. See 28 U.S.C. §

1446(d); see also Nixon v. Wheatley, 368 F. Supp. 2d 635, 640 (E.D. Tex. 2005) (Crone, J).

       16.    The filing fee has been paid to the Clerk.

                                          IV. Prayer

       17.    WHEREFORE, PREMISES CONSIDERED, Defendant Target Corporation prays

that the above-styled action now pending in the 284th Judicial District Court of Montgomery

County, Texas be removed from there to this Honorable Court.

       18.    This Notice of Removal is filed subject to and without waiver of any defenses or

objections to Plaintiff’s Original Petition as allowed by the Federal Rules of Civil Procedure or

by any applicable law.

                                            Respectfully submitted,


                                            GERMER PLLC

                                            By: __/s/ Valerie Ly w/ permission
                                                   Troy A. Williams
                                                   State Bar No. 00788678
                                                   Federal I.D. No. 19043
                                                   America Tower
                                                   2929 Allen Parkway, Suite 2900
                                                   Houston, Texas 77019
                                                   Telephone: (713) 650-1313
                                                   Facsimile: (713) 739-7420
                                                   Email: twilliams@germer.com

                                            LEAD ATTORNEY FOR DEFENDANT
                                            TARGET CORPORATION




                                                4
      Case 4:19-cv-01306 Document 1 Filed on 04/10/19 in TXSD Page 5 of 5



OF COUNSEL:
Valerie L. Ly
State Bar No. 24053692
Federal I.D. No. 2387134
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
Telephone: (713) 650-1313
Facsimile: (713) 739-7420
Email: vly@germer.com


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been duly
sent via CM/ECF on April 10, 2019 to all counsel of record, as follows:

ag@houstonattorney.net
Alexander M. Gurevich
Law Offices of Alexander M. Gurevich, PC
3401 Houston, Ave
Houston, Texas 77009

jisbell@thompsoncoe.com
jyacuk@thompsoncoe.com
James N. Isbell
Jason M. Yacuk
One Riverway, Suite 1400
Houston, Texas 77056
                                                   /s/ Valerie Ly
                                                   Valerie Ly




                                              5
